DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The term “perform” in paragraph [0007], line 5 and paragraph [0010], line 5 should be “performing”.  
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
The term “perform” in claim 1 and claim 11, line 12 should be “performing”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 8 of copending Application No. 16/669,480 in view of Barowski et al. (US 2016/0070840, hereinafter “Barowski”)
Regarding claim 1: Claim 7 and 8 of the copending application recites a near-memory computation system comprising:
a plurality of computation nodes each configured to receive a plurality of input signals and output a computing result signal (any node must have an input and an output) and comprising:
a plurality of non-volatile memory cells each configured to store a weighting value during a program operation (claim 7, line 10) and output a weighting signal according to the weighting value during a read operation (claim 8); and 
a processing element (claim 7, lines 6-9) coupled to the plurality of non-volatile memory cells, and configured to receive the plurality of input signals and generate the computing result signal by perform computations with the plurality of input signals and a plurality of weighting signals generated by the plurality of non-volatile memory cells. 
Claims 8 and 7 do not recite the plurality of non-volatile memory cells and the processing element are disposed in two different chips, and the processing element directly coupled to the plurality of non-volatile memory cells by face-to-face bonding or through silicon vias (TSV) between the two different chips. However, Barowski discloses the use of TSVs 106 to connect memory chip 104 to processor chip 118 (Fig. 
Regarding claim 2: Barowski discloses the near-memory computation system of claim 1, wherein the plurality of non-volatile memory cells and the processing element are manufactured by different processes or same processes (Figs 2 and 5. It is inherent that the plurality of non-volatile memory cells and the processing element are manufactured by different processes or same processes (not “the same processes” means “different processes”).
Claims 3 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 8 of copending Application No. 16/669,480 in view of Pogge et al US 6,864,165, hereinafter “Pogge”).
Regarding claims 11, 13 and 3: Claims 7 and 8 recite all the limitations of claims 11 and 3 except for the near-memory computation system formed in a system-on-a-chip, and the processing element directly coupled to the plurality of non-volatile memory cells with on-chip interconnection. However, Pogge discloses the use of a SOC to form a processor and memory chips using on chip-interconnections (column 1, lines 30-37) to permit more efficient packaging of high-density devices and to fabricate a device module with reduced cost (column 2, lines 3-7). It would have been obvious to one of ordinary skill in the art to form the system with a SOC in which the processor chip and 
	Regarding claim 12: Pogge discloses the plurality of non-volatile memory cells and the processing element manufactured by different processes (column 1, lines 55-59) or same processes.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lai et al.(US 2020/0202941, hereinafter “Lai”) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 
Regarding claim 1: Lai (Fig. 1) discloses a near-memory computation system comprising:
a plurality of computation nodes (CN1 …CNK) each configured to receive a plurality of input signals and output a computing result signal (any node must have an input and an output) and comprising:
a plurality of non-volatile memory cells (110) each configured to store a weighting value during a program operation and output a weighting signal according to the weighting value during a read operation; and 
a processing element (PE1) coupled to the plurality of non-volatile memory cells, and configured to receive the plurality of input signals and generate the computing result signal by perform computations with the plurality of input signals and a plurality of weighting signals generated by the plurality of non-volatile memory cells; 
wherein the plurality of non-volatile memory cells and the processing element are disposed in two different chips, and the processing element is directly coupled to the plurality of non-volatile memory cells by face-to-face bonding (Fig. 1 and paragraph [0039]) or through silicon vias (TSV) between the two different chips.
Regarding claim 2: Lai discloses the near-memory computation system of claim 1, wherein the plurality of non-volatile memory cells and the processing element are manufactured by different processes or same processes. It is inherent that the plurality .

Allowable Subject Matter
Claims 4-10 and 14-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 14: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “a plurality of operation units each comprising: a current mirror coupled to a corresponding non-volatile memory cell of the plurality of non-volatile memory cells, and configured to generate a weighting current by duplicating a weighting signal generated by the corresponding non-volatile memory cell; and a control transistor having a first terminal configured to receive the weighting current, a second terminal configured to output a weighted input signal, and a control terminal configured to receive a corresponding input signal of the plurality of input signals.” in combination with the other limitations thereof as is recited in the claim. Claims 5-10 and 15-20 depend on claim 4 and claim 14, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779.  The examiner can normally be reached on 7:30AM-4:00PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN HOANG/           Primary Examiner, Art Unit 2827